t c no united_states tax_court gilda a petrane petitioner v commissioner of internal revenue respondent docket no filed date p filed a petition pursuant to sec_6015 i r c seeking relief from r’s determination to deny spousal relief from unpaid joint tax_liabilities for the years and p requested that her case be conducted under the small_tax_case procedures authorized by sec_7463 i r c in the case of a petition to the tax_court under sec_6015 in which the amount of relief sought does not exceed dollar_figure on the date the petition was filed the amount of unpaid tax interest and penalties for which p sought relief did not exceed dollar_figure for any single year but the total of those amounts for all years exceeded dollar_figure held the amount of relief sought for purposes of sec_7463 i r c includes the total amount of tax interest and penalties including accrued but unassessed interest and penalties for which relief is sought in the petition calculated as of the date the petition is filed the total amount of relief p seeks exceeds dollar_figure therefore this case is not eligible to be conducted under the small_tax_case procedures of sec_7463 i r c sheryl d king richards for petitioner kristina l rico for respondent opinion ruwe judge petitioner timely filed a petition under sec_6015 e seeking review of respondent’s final determinations denying her relief from joint_and_several_liability under sec_6015 for the tax years and petitioner requested that this case be conducted under sec_7463 which provides for small_tax_case or s_case procedures sec_7463 generally allows disputes in small tax cases to be decided in proceedings in which the normally applicable procedural and evidentiary rules are relaxed see rule b this opinion addresses respondent’s motion to remove the small_tax_case designation motion in his motion respondent argues that this sec_6015 stand-alone case fails to qualify as a small_tax_case because the aggregate amount of relief being sought exceeds the dollar_figure limit provided in unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure the tax relief and health care act of publaw_109_432 div c sec_408 120_stat_3061 amended sec_6015 and applies to all liabilities for taxes arising or remaining unpaid on or after date the date of enactment and thus applies here sec_7463 even though petitioner does not object to respondent’s motion this issue concerns the court’s authority to proceed under sec_7463 and is in the nature of a jurisdictional question which the court may raise sua sponte at any time see schwartz v commissioner 128_tc_6 127_tc_109 in schwartz v commissioner supra pincite this court explained for a case to qualify as a small_tax_case under sec_7463 the amount_involved may not exceed a specified dollar amount this amount is generally expressed as dollar_figure however as later explained the dollar_figure limit is expressed in different statutory language depending on the type of tax in issue eg income estate or gift and the type of proceeding there are three potential avenues for seeking sec_6015 spousal relief from joint liability in this court first a taxpayer may raise the matter as an affirmative defense in a petition for redetermination of a deficiency qualification to proceed as a small_tax_case would be governed by sec_7463 second a taxpayer may request spousal relief in a sec_6330 collection case qualification to proceed as a small_tax_case would be governed by sec_7463 third a taxpayer like petitioner may file a so-called stand-alone petition pursuant to sec_6015 seeking spousal relief from joint_and_several_liability on a joint_return where the commissioner has issued a final_determination denying the taxpayer’s claim for such relief or the commissioner has failed to rule on the taxpayer’s claim within months of its filing 123_tc_320 qualification to proceed as a small_tax_case in this situation is governed by sec_7463 there is no question that we have jurisdiction to decide whether petitioner is entitled to sec_6015 spousal relief the question is whether we have jurisdiction to proceed under the small_tax_case procedures of sec_7463 see schwartz v commissioner 128_tc_6 n eg deficiency cases sec_6015 spousal relief cases or sec_6330 collection proceedings schwartz involved a sec_6330 collection proceeding where the election to proceed as a small_tax_case was governed by sec_7463 the instant case involves a sec_6015 spousal relief proceeding where the election to proceed as a small_tax_case is governed by sec_7463 therefore we must analyze the distinct language in sec_7463 applicable to sec_6015 spousal relief cases sec_7463 provides sec_7463 additional cases in which proceedings may be conducted under this section --at the option of the taxpayer concurred in by the tax_court or a division thereof before the hearing of the case proceedings may be conducted under this section in the same manner as a case described in subsection a in the case of-- a petition to the tax_court under sec_6015 in which the amount of relief sought does not exceed dollar_figure and an appeal under sec_6330 to the tax_court of a determination in which the unpaid tax does not exceed dollar_figure emphasis added in interpreting a statute our purpose is to give effect to congress’s intent 114_tc_324 see also 113_tc_132 we begin with the statutory language 118_tc_1 and cases cited thereat usually the plain meaning of the statutory language is conclusive 489_us_235 112_tc_19 when a statute appears to be clear on its face there must be unequivocal evidence of legislative purpose before interpreting the statute so as to override the plain meaning of the words used therein fernandez v commissioner supra pincite see also 83_tc_742 if the statute is ambiguous or silent we may look to the statute’s legislative_history to determine congressional intent 481_us_454 fernandez v commissioner supra pincite we must decide what constitutes the amount of relief sought within the meaning of that phrase as contained in sec_7463 respondent argues that the amount of relief sought within the meaning of sec_7463 includes the amount of paid or unpaid tax interest and penalties including accrued but unassessed interest and penalties for which the electing spouse is seeking relief under sec_6015 while the phrase amount of relief sought is not statutorily defined our analysis of the relief available under sec_6015 supports respondent’s position an electing spouse who qualifies for sec_6015 relief shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such understatement sec_6015 emphasis added under sec_6015 a qualifying_individual may elect relief from liability for the amount of any deficiency that exceeds the portion of the deficiency properly allocable to the electing individual 121_tc_73 sec_6015 serves as a catchall for equitable relief should the requesting spouse not qualify under subsection b or c sec_6015 provides sec_6015 equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability emphasis added subsection f does not mention interest and penalties however interest and penalties are generally treated as tax and any subsecs b and c of sec_6015 apply only in the case of an understatement_of_tax or any deficiency in tax and do not apply in the case of underpayments of tax reported on joint tax returns sec_6015 and c 121_tc_73 sec_6015 applies to unpaid tax petitioner is seeking relief from the unpaid taxes reported on joint returns plus interest and penalties as a result sec_6015 provides the only potential relief available to petitioner reference in the internal_revenue_code to tax with exceptions not applicable to this case shall be deemed to include interest and penalties sec_6601 sec_6665 schwartz v commissioner t c pincite table n in considering whether interest and penalties are includable in the amount of relief sought it is also necessary to decide whether accrued but unassessed interest and penalties are included in determining the amount of relief sought for purposes of sec_7463 for example respondent argues that the amount of relief sought is dollar_figure which includes accrued but unassessed interest and penalties of dollar_figure a taxpayer seeking relief from joint liability is seeking relief from amounts that have accrued with regard to the liability for which relief is sought regardless of whether the ministerial_act of respondent alleges that the amount of relief being sought consists of the following amounts of unpaid tax reported on the joint returns plus interest and penalties as of the date the petition was filed assessed interest penalties accrued unassessed interest penalties unpaid tax total payments total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure total dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure year assessment of those amounts has occurred thus for purposes of sec_7463 it is appropriate to include unassessed interest and penalties that have accrued on amounts for which the taxpayer seeks relief when determining whether the amount of relief sought exceeds dollar_figure we note that the amount of relief sought in a sec_6015 spousal relief case can include both paid and unpaid taxes interest and penalties see sec_6015 which generally provides for spousal relief in the form of a credit or refund of taxes paid except for the relief available under subsection c considering the nature of the relief available under sec_6015 we hold that the phrase amount of relief sought in sec_7463 encompasses the amount of paid and unpaid tax interest and penalties including accrued but unassessed interest and penalties for which relief is sought the amount of tax interest and penalties for which petitioner seeks relief does not exceed dollar_figure for any single year but the total for all years does exceed dollar_figure therefore we must next decide whether the amount of relief sought should be determined on a per-year basis or on the basis of the total amount of relief sought for all years in a petitioner is seeking relief from unpaid tax reported on joint returns and is not seeking a refund deficiency case the dollar limit for using small_tax_case procedures under sec_7463 is determined on a per-year basis however in schwartz v commissioner supra pincite we held that the dollar_figure limit in sec_7463 providing for small_tax_case procedures in a sec_6330 collection case refers to the total amount of unpaid tax which the commissioner has determined to collect the fact that the unpaid tax for each year period or taxable_event does not exceed dollar_figure is irrelevant in schwartz we reasoned that the dollar limit is clearly expressed in terms of the case of an appeal to the tax_court of a determination in which the unpaid tax does not exceed dollar_figure the dollar limit refers to the amount of unpaid tax the collection of which is being challenged the dollar limit in sec_7463 is a condition that must be met before a sec_6330 collection case can qualify to be conducted as a small_tax_case in the same manner as a case described in subsection a if congress had intended that the dollar_figure limitation in subsection f be applied to the amount of tax for each year period or taxable_event it surely knew how to do so and it presumably would have used the same terminology as in sec_7463 id pincite fn ref omitted paragraph of sec_7463 is similar to paragraph in this respect the dollar limit in paragraph is expressed in terms of a petition to the tax_court under sec_6015 in which the amount of relief sought does not exceed dollar_figure the statute clearly refers to the amount of relief sought in a petition we therefore hold that the dollar_figure limit in sec_7463 refers to the total amount of relief sought in the petition rather than the amount of relief sought for each individual year finally we must determine the date on which the amount of relief sought must be calculated this is important because of the continued accrual of interest since we have held that interest is included in calculating the amount of relief sought the time for calculating the amount of relief sought might be critical to determining whether the amount of relief sought exceeds dollar_figure sec_7463 explicitly refers to a petition to the tax_court under sec_6015 in which the amount of relief sought does not exceed dollar_figure emphasis added the plain language of the statute supports the conclusion that the filing of a petition should be the definitive moment for determining the amount of relief sought in the tax_court each taxpayer depending on his or her circumstances has the choice of seeking full or partial relief under sec_6015 proportionate relief under sec_6015 equitable relief under sec_6015 or each in the alternative accordingly the amount of relief sought must be determined on a determining the amount of relief sought at the time the petition is filed also makes practical sense if the amount of relief sought is not fixed as of the filing of the petition a case that is properly within the dollar limit at the time the petition is filed could proceed to trial as a small_tax_case only to end up exceeding the dollar limit by the time a decision is to be entered we do not think that congress intended such a result case-by-case basis by reference to the petition therefore we hold that the date of filing a petition under sec_6015 is the date on which the amount of relief sought should be calculated for purposes of deciding whether a sec_6015 stand-alone case may proceed under the small_tax_case procedures of sec_7463 petitioner seeks relief from the entire unpaid joint liability for tax interest and penalties for the years through and in her petition petitioner claims that all of the tax_liability is attributed to the petitioner sic spouse’s business respondent alleges in his motion that the amount of relief petitioner is seeking totaled dollar_figure on the date the petition was filed petitioner does not dispute respondent’s figures and we accept them for purposes of this opinion the total amount of relief sought on the date of filing the petition exceeds the dollar_figure limit provided in sec_7463 we will therefore grant respondent’s motion to we express no opinion on whether a taxpayer in an amended petition might reduce his or her claim for relief and thereby qualify to proceed under the small_tax_case procedures of sec_7463 see 89_tc_676 we also express no opinion on the effect of an amended petition in which the amount of relief sought is increased above dollar_figure remove the small_tax_case designation discontinue the proceedings under sec_7463 and continue the proceedings pursuant to the court’s regular case procedures to reflect the foregoing an appropriate order will be issued
